Title: To John Adams from Thomas Jefferson, 22 January 1821
From: Jefferson, Thomas
To: Adams, John


				
					
					Monticello Jan. 22. 21.
				
				I was quite rejoiced, dear Sir, to see that you had health & spirits enough to take part in the late convention of your state for revising it’s constitution, and to bear your share in it’s debates and labors. the amendments of which we have as yet heard prove the advance of liberalism in the intervening period; and encourage a hope that the human mind will some day get back to the freedom it enjoyed 2000 years ago. this country, which has given to the world the example of physical liberty, owes to it that of moral emancipation also. for, as yet, it is but nominal with us. the inquisition of public opinion overwhelms in practice the freedom asserted by the laws in theory. Our anxieties in this quarter are all concentrated in the question What does the Holy alliance, in and out of Congress, mean to do with us on the Missouri question? and this, by the bye, is but the name of the case. it is only the John Doe or Richard Roe of the excitement & the real question, as seen in the states afflicted with this unfortunate population, is, Are our slaves to be presented with freedom and a dagger? for if Congress has a power to regulate the conditions of the inhabitants of the states, within the states, it will be but another exercise of that power to declare that all shall be free. are we then to see again Athenian and Lacedemonian confederacies? to wage another Peloponnesian war to settle the ascendancy between them? or is this the tocsin of merely a servile war? that remains to be seen: but not I hope by you or me. surely they will parley a while, and give us time to get out of the way. what a Bedlamite is Man!—But let us turn from our own uneasinesses to the miseries of our Southern friends. Bolivar & Morillo it seems, have come to a parley with dispositions at length to stop the useless effusions of human blood in that quarter. I feared from the beginning that these people were not yet sufficiently enlightened for self-government; and that after wading through blood & slaughter, they would end in military tyrannies, more or less numerous. yet as they wished to try the experiment. I wished them success in it. they have now tried it, and will possibly find that their safest road will be an accomodation with the mother country, which shall hold them together by the single link of the same chief magistrate leaving to him power enough to keep them in peace with one another, and to themselves the essential powers of self government and self improvement, until they shall be sufficiently trained by education and habits of freedom to walk safely by themselves. representative government, native functionaries, a qualified negative on their laws, with a previous security by compact for freedom of commerce, freedom of the press, habeas corpus, and trial by jury, would make a good beginning. this last would be the school in which their people might begin to learn  the exercise of civic duties as well as rights for freedom of religion they are not yet prepared. the  scales of bigotry are not sufficiently fallen from their eyes to accept it for themselves individually, much less to trust others with it. but that will come in time, as well as a general ripeness to break entirely from the parent stem.—you see, my dear Sir, how easily we prescribe for others a cure for their difficulties, while we cannot cure our own. we must leave both, I believe, to heaven, and wrap ourselves up in the mantle of resignation, and of that friendship of which I tender to you the most sincere assurances.
				
					Th: Jefferson
				
				
			